


110 HR 6447 IH: To amend the Internal Revenue Code of 1986 to restore the

U.S. House of Representatives
2008-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6447
		IN THE HOUSE OF REPRESENTATIVES
		
			July 9, 2008
			Mrs. Boyda of Kansas
			 (for herself and Mr. Moran of Kansas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to restore the
		  Highway Trust Fund balance.
	
	
		1.Restoration of Highway Trust
			 Fund balance
			(a)In
			 generalSubsection (f) of
			 section 9503 of the Internal Revenue Code of 1986 (relating to determination of
			 trust fund balances after September 30, 1998) is amended—
				(1)by
			 redesignating paragraphs (1) and (2) as subparagraphs (A) and (B),
			 respectively, and by moving such subparagraphs 2 ems to the right,
				(2)by striking
			 For purposes and inserting the following:
					
						(1)In
				generalFor
				purposes
						,
				(3)by moving the
			 flush sentence at the end of paragraph (1), as so amended, 2 ems to the right,
			 and
				(4)by adding at the
			 end the following new paragraph:
					
						(2)Restoration of
				fund balanceOut of money in
				the Treasury not otherwise appropriated, there is hereby appropriated to the
				Highway Trust Fund
				$8,000,000,000.
						.
				(b)Conforming
			 amendmentThe last sentence of section 9503(f)(1) of the Internal
			 Revenue Code of 1986, as amended by subsection (a), is amended by striking
			 subsection and inserting paragraph.
			(c)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2008.
			
